BRYAN SCHRODER
United States Attorney

RYAN D. TANSEY
Assistant United States Attorney
Federal Building & U.S. Courthouse
101 12th Avenue, Room 310
Fairbanks, Alaska 99701
Phone: (907) 456-0245
Email: ryan.tansey@usdoj.gov

Attorneys for Plaintiff



                     IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                     )   Case No.   4:19-cr-00013-SAO
                                                )
                          Plaintiff,            )   COUNT 1
                                                )   DRIVING WHILE UNDER
         vs.                                    )   INFLUENCE OF ALCOHOL
                                                )    Vio. of 18 U.S.C. § 1865(a) & 36
  RYAN K. TUCKER,                               )
                                                )   C.F.R. § 4.23(a)(1)
                          Defendant.            )
                                                )   COUNT 2
                                                )   DRIVING WITH OVER .08 GRAMS
                                                )   OF ALCOHOL CONCENTRATION
                                                )    Vio. of 18 U.S.C. § 1865(a) & 36
                                                )   C.F.R. § 4.23(a)(2)
                                                )
                                                )
                                                )
                                                )
                                                )
                                                )
                                                )
                                                )
                                                )



                                       INFORMATION

                                            1

          Case 4:19-cr-00013-SAO Document 1 Filed 08/22/19 Page 1 of 2
   The United States Attorney charges that:

                                          COUNT 1

       1.      On or about August 21, 2019, within Denali National Park, in the District

of Alaska, RYAN K. TUCKER did unlawfully operate a motor vehicle while under the

influence of alcohol to a degree that rendered him incapable of safe operation.

       All in violation of Title 18, United States Code, § 1865(a), and Title 36, Code of

Federal Regulations, § 4.23(a)(1).

                                          COUNT 2

       2.      On or about August 21, 2019, within Denali National Park, in the District

of Alaska, RYAN K. TUCKER did unlawfully operate a motor vehicle while having a

breath alcohol concentration of greater than .08 grams of alcohol per 210 liters of breath,

to wit, at least .277 grams of alcohol per 210 liters of breath.

       All in violation of Title 18, United States Code, § 1865(a), and Title 36, Code of

Federal Regulations, § 4.23(a)(2).



       DATED this 21st day of August, 2019, at Fairbanks, Alaska.


                                                   BRYAN SCHRODER
                                                   United States Attorney


                                                   /s/ Ryan D. Tansey
                                                   RYAN D. TANSEY
                                                   Assistant United States Attorney
                                                   United States of America



                                              2

            Case 4:19-cr-00013-SAO Document 1 Filed 08/22/19 Page 2 of 2
